Case 1:19-cv-00331-LO-MSN Document 73 Filed 12/03/19 Page 1 of 8 PageID# 694




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                               Alexandria Division

RICARDO R. GARCIA, et al.,   )
                             )
       Plaintiffs,           )
                             )
v.                           )          Civil Action No. 1:19cv331-LO-MSN
                             )
VOLKSWAGEN GROUP OF AMERICA, )
INC., et al.,                )
                             )
       Defendants.           )
                             )

VOLKSWAGEN GROUP OF AMERICA, INC.’S REPLY MEMORANDUM OF LAW IN
   FURTHER SUPPORT OF ITS LIMITED MOTION FOR RECONSIDERATION


 MCGUIREWOODS LLP                        SULLIVAN & CROMWELL LLP

 Terrence M. Bagley (VSB No. 22081)      Robert J. Giuffra Jr. (pro hac vice)
 Kenneth W. Abrams (VSB No. 78216)       Suhana S. Han (pro hac vice)
 Frank Talbott V (VSB No. 86396)         Adam R. Brebner (pro hac vice)
 Gateway Plaza                           125 Broad Street
 800 East Canal Street                   New York, NY 10004
 Richmond, VA 23219                      Tel: 212-558-4000
 Tel: 804-775-4773                       Fax: 212-558-3558
 Fax: 804-698-2323                       giuffrar@sullcrom.com
 tbagley@mcguirewoods.com                hans@sullcrom.com
 kabrams@mcguirewoods.com                brebnera@sullcrom.com
 ftalbott@mcguirewoods.com
                                         Judson O. Littleton (pro hac vice)
                                         1700 New York Avenue, NW
                                         Washington, DC 20006
                                         Tel: 202-956-7500
                                         Fax: 202-293-6330
                                         littletonj@sullcrom.com

                                         Counsel for Volkswagen Group of America, Inc.
Case 1:19-cv-00331-LO-MSN Document 73 Filed 12/03/19 Page 2 of 8 PageID# 695




                                                   TABLE OF CONTENTS

                                                                                                                                        Page

INTRODUCTION..........................................................................................................................1

ARGUMENT ..................................................................................................................................1

I.        THE RULE 9(b) STANDARD APPLIES TO PLAINTIFFS’ FRAUD-BASED
          CLAIMS. .............................................................................................................................2

II.       PLAINTIFFS’ ODOMETER ACT AND BREACH OF CONTRACT CLAIMS ARE
          LEGALLY DEFICIENT. ....................................................................................................3

CONCLUSION ..............................................................................................................................5




                                                                    -i-
Case 1:19-cv-00331-LO-MSN Document 73 Filed 12/03/19 Page 3 of 8 PageID# 696




                Defendant Volkswagen Group of America, Inc. (“VWGoA”) respectfully submits

this reply memorandum of law in further support of its motion pursuant to Federal Rules of Civil

Procedure 54(b) and 59(e) for limited reconsideration of the Court’s denial of VWGoA’s motion

to dismiss the amended putative class action complaint.

                                        INTRODUCTION

                Plaintiffs’ Opposition confirms that limited reconsideration of the Court’s October

25, 2019 order (Doc. 49, the “Order”) is warranted. Plaintiffs concede that their Illinois and

Washington state law breach of warranty claims should be dismissed, and do not dispute that the

Court should have applied the Rule 9(b) standard to their fraud-based claims. Likewise, Plaintiffs

cannot salvage their facially deficient Odometer Act and breach of contract claims—claims that

the Court’s Order did not specifically address. The Court should grant reconsideration and dismiss

these claims.

                                           ARGUMENT

                Plaintiffs do not dispute that reconsideration is warranted to correct a “clear error”

or “manifest injustice.” But they claim that VWGoA is simply “reargu[ing]” a motion it has

already lost. (Opp. to Recons. at 2.) Not so. Instead, VWGoA raises two clear errors of law in

the Court’s Order: (i) Rule 9(b) applies to Plaintiffs’ fraud-based claims and (ii) Plaintiffs’

Odometer Act and breach of contract allegations fail to state a claim as a matter of law irrespective

of the plausibility of the allegations of the Complaint. The Court should grant reconsideration to

fully consider these arguments. See M.S. v. Fairfax Cty. Sch. Bd., 2006 WL 1390557, at *5 (E.D.

Va. May 17, 2006) (granting a motion for reconsideration in part when “the Court did not give full

consideration” to a party’s arguments).
Case 1:19-cv-00331-LO-MSN Document 73 Filed 12/03/19 Page 4 of 8 PageID# 697




I.     THE RULE 9(b) STANDARD APPLIES TO PLAINTIFFS’ FRAUD-BASED
       CLAIMS.

               Plaintiffs do not dispute that the Court should have applied the heightened pleading

standard of Rule 9(b) to Plaintiffs’ fraud-based claims.1 See United States ex rel. Nathan v. Takeda

Pharm. N. Am., Inc., 707 F.3d 451, 455 (4th Cir. 2013) (“In addition to meeting the plausibility

standard of Iqbal, fraud claims . . . must be pleaded with particularity pursuant to Rule 9(b).”).

Instead, Plaintiffs argue that their claims were in fact pleaded with the requisite particularity. But

as shown in VWGoA’s motion to dismiss (Doc. 37 at 18-22), the Complaint does not satisfy that

standard with respect to (i) the alleged misstatements or (ii) Plaintiffs’ alleged reliance. Plaintiffs

have failed to plead with any particularity that VWGoA made any alleged misrepresentations to

Plaintiffs, or that Plaintiffs actually relied on such representations when purchasing their vehicles.

               Plaintiffs attempt to buttress their deficient allegations by asserting that their

Complaint provides the “who, what, when, where, and how” of their fraud claims, but in doing so

they highlight the inadequacy of their allegations. For example, although Plaintiffs claim they

have identified the “who” by naming “Volkswagen” as the entity that made the purported

misrepresentations in title applications, Plaintiffs do not allege which defendant—VWGoA, VW

Germany, or Audi Germany—made such statement. (See Opp. to Recons. at 4.) Requiring

VWGoA to defend claims based on these vague allegations would violate one of the main

“purposes of Rule 9(b), namely, of providing notice to a defendant of its alleged misconduct.”

Takeda Pharm., 707 F.3d at 456.

               Likewise, Plaintiffs argue that “Volkswagen” knew “that its Pre-Production Cars

differed in material ways from its Series-Production Cars that limited the value and the very sale-


1
 As explained in VWGoA’s motion to dismiss, Rule 9(b) also applies to Plaintiffs’ Odometer Act
claim. (See Doc. 37 at 13.)

                                                 -2-
Case 1:19-cv-00331-LO-MSN Document 73 Filed 12/03/19 Page 5 of 8 PageID# 698




ability of the former,” and that “Volkswagen” made the alleged misrepresentations to

“camouflage” this difference. (Opp. to Recons. at 3.) But Plaintiffs at best speculate that these

vehicles may have hypothetical differences. By failing to allege specific facts about such

differences, Plaintiffs’ speculation falls far short of their burden to “state with particularity the

circumstances constituting fraud.” Fed. R. Civ. P. 9(b).

                Finally, as explained in VWGoA’s motion to dismiss (see Doc. 37 at 22), Plaintiffs

must also plead reliance with particularity, which they have not done—a fatal flaw that they do

not even bother to address in their Opposition.

II.     PLAINTIFFS’ ODOMETER ACT AND BREACH OF CONTRACT CLAIMS
        ARE LEGALLY DEFICIENT.

                Even if the Court concluded that Plaintiffs’ factual allegations are “plausible,” such

plausibility does not bear on the issue of whether those allegations are sufficient to state a claim

as a matter of law. See, e.g., Milton v. IIT Research Inst., 138 F.3d 519, 521-23 (4th Cir. 1998);

Peregrine Dev. Int’l Inc. v. Pac. Architects & Eng’rs Inc., 2009 WL 10693622, at *1 (E.D. Va.

Sept. 22, 2009) (O’Grady, J.). In other words, because Plaintiffs fail to plead the requisite elements

of their Odometer Act and breach of contract claims, they fail to state a claim—irrespective of the

plausibility of their allegations. For example, even assuming that Plaintiffs plausibly pleaded that

“Volkswagen” (Plaintiffs do not say which entity) transferred the title of the vehicles to non-party

VW Credit Inc. (Opp. to Recons. at 5), the Odometer Act’s implementing regulations expressly

state that a “transferor of a new vehicle prior to its first transfer for purposes other than resale need

not disclose the vehicle’s odometer mileage.” 49 C.F.R. § 580.17(b). As a matter of law, the

transfer of title between Volkswagen entities does not constitute a transfer under the Odometer

Act, and thus cannot support Plaintiffs’ claim.




                                                  -3-
Case 1:19-cv-00331-LO-MSN Document 73 Filed 12/03/19 Page 6 of 8 PageID# 699




               Similarly, Plaintiffs argue that “Volkswagen” violated the Odometer Act by

making false statements about the vehicle’s ownership history. (Opp. to Recons. at 6.) But even

assuming that Plaintiffs plausibly pleaded that “Volkswagen” made false statements in the Carfax

reports provided to Plaintiffs (which it did not), statements about ownership history are not

actionable under the Odometer Act. As the statutory language makes clear, the Act does not

require disclosure of a vehicle’s mileage history—it requires disclosure only of cumulative

mileage, i.e., “the actual mileage traveled by a vehicle” at the time of sale. Ryan v. Edwards, 592

F.2d 756, 762 (4th Cir. 1979); see Compton v. Altavista Motors, Inc., 121 F. Supp. 2d 932, 941

(W.D. Va. 2000) (granting summary judgment to defendant where, inter alia, plaintiff “does not

assert that the mileage disclosed by [defendant] was inaccurate”); 49 C.F.R. § 580.5(a) (“Each

title, at the time it is issued to the transferee, must contain the mileage disclosed by the transferor

when ownership of the vehicle was transferred.” (emphasis added)).

               Plaintiffs’ final Odometer Act argument—that “Volkswagen” violated regulations

prescribed under the Odometer Act (Opp. to Recons. at 6 (citing 49 U.S.C. § 32705(a)(2)))—is

also plainly wrong. The regulation Plaintiffs argue that “Volkswagen violated” only requires that

each title “at the time it is issued to the transferee . . . contain the mileage disclosed by the

transferor when ownership of the vehicle was transferred,” 49 C.F.R. § 580.5(a)—nothing in the

statute or regulation supports Plaintiffs’ claim.

               Nor do Plaintiffs address the legal deficiency of their third-party-beneficiary breach

of contract claim—instead, merely parroting a few provisions of the VWGoA-Carfax contract.

(Opp. to Recons. 6-7.) None of this can overcome well-established Virginia law that a third-party

who “is ‘only one member of a large class’ of possible beneficiaries under the contract” cannot

maintain a breach of contract claim as a third-party beneficiary. William v. AES Corp., 28 F. Supp.



                                                    -4-
Case 1:19-cv-00331-LO-MSN Document 73 Filed 12/03/19 Page 7 of 8 PageID# 700




3d 553, 569 (E.D. Va. 2014) (citing Kelly Health Care, Inc. v. Prudential Ins. Co. of Am., 309

S.E.2d 305, 307 (Va. 1983)). Regardless of how “plausibly pleaded” Plaintiffs’ allegations of

breach are, they do not state a third-party beneficiary claim as a matter of Virginia law.

                                         CONCLUSION

               For the foregoing reasons, VWGoA respectfully requests that the Court reconsider

its Order and grant the Motion to Dismiss in part as to Plaintiff’s fraud, Odometer Act, breach of

contract and Illinois and Washington state law breach of warranty claims.



Dated: December 3, 2019                               Respectfully submitted,

MCGUIREWOODS LLP                                       SULLIVAN & CROMWELL LLP

/s/ Frank Talbott V                                    Robert J. Giuffra Jr. (pro hac vice)
Terrence M. Bagley (VSB No. 22081)                     Suhana S. Han (pro hac vice)
Kenneth W. Abrams (VSB No. 78216)                      Adam R. Brebner (pro hac vice)
Frank Talbott V (VSB No. 86396)                        125 Broad Street
Gateway Plaza                                          New York, NY 10004
800 East Canal Street                                  Tel: 212-558-4000
Richmond, VA 23219                                     Fax: 212-558-3558
Tel: 804-775-4773                                      giuffrar@sullcrom.com
Fax: 804-698-2323                                      hans@sullcrom.com
tbagley@mcguirewoods.com                               brebnera@sullcrom.com
kabrams@mcguirewoods.com
ftalbott@mcguirewoods.com                              Judson O. Littleton (pro hac vice)
                                                       1700 New York Avenue, NW
                                                       Washington, DC 20006
                                                       Tel: 202-956-7500
                                                       Fax: 202-293-6330
                                                       littletonj@sullcrom.com

                                                       Counsel for Volkswagen Group of America, Inc.




                                                -5-
Case 1:19-cv-00331-LO-MSN Document 73 Filed 12/03/19 Page 8 of 8 PageID# 701




                                  CERTIFICATE OF SERVICE

       I hereby certify that on December 3, 2019 I electronically filed the foregoing with the Clerk

of Court using the Court’s CM/ECF filing system which will send notification of electronic filing

(NEF) to all counsel of record.


                                             /s/ Frank Talbott V
                                             Frank Talbott V (VSB No. 86396)
                                             McGuireWoods LLP
                                             Gateway Plaza
                                             800 East Canal Street
                                             Richmond, VA 23219
                                             Telephone: 804-775-4773
                                             Fax: 804-698-2313
                                             ftalbott@mcguirewoods.com

                                             Counsel for Volkswagen Group of America, Inc.




                                                -6-
